Case 2:20-cv-06298-RGK-E Document 36 Filed 09/09/20 Page 1 of 1 Page ID #:356




                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

 ENTTECH MEDIA GROUP LLC                     CASE NO:
                                             2:20−cv−06298−RGK−E
                 Plaintiff(s),
        v.                                   ORDER SETTING SCHEDULING
 OKULARITY, INC., et al.                     CONFERENCE

                Defendant(s).




       A scheduling conference has been placed on calendar for January 11, 2021
   at 09:00 AM. The Conference will be held pursuant to F.R.Civ. P. 16(b). Trial counsel
   must be present and there are no telephonic appearances. Counsel are ordered to file
   a joint statement providing a brief factual summary of the case, including the claims
   being asserted. The parties are reminded of their obligations to disclose information and
   confer on a discovery plan not later than 21 days prior to the scheduling conference,
   and to file a joint statement with the Court not later than 14 days after they confer, as

   required by F.R. Civ.P. 26 and the Local Rules of this Court. Failure to comply may
   lead to the imposition of sanctions. Plaintiff’s counsel is directed to give notice of the
   scheduling conference to each party that makes an initial appearance in the action after

   this date.


 DATED: September 9, 2020
                                         R. Gary Klausner
                                         United States District Judge
                                                −1−
